DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              UNITED AUTOMOBILE INSURANCE COMPANY,
                            Appellant,

                                     v.

           SOUTH BROWARD HOSPITAL DISTRICT d/b/a
       MEMORIAL REGIONAL HOSPITAL, a Florida Corporation
  (a/a/o Leathea Nottage, as legal guardian of Allisha Powell, a minor),
                                Appellee.

                               No. 4D21-384

                          [December 16, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Betsy Benson, Judge; L.T. Case No. COCE19-017695.

  Michael J. Neimand, House Counsel, Miami, for appellant.

   Yasmin Gilinsky, Christopher Tuccitto, and James D. Underwood of
Florida Advocates, Dania Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.